Citation Nr: 0723502	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-05 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to May 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The veteran presented testimony at a VA Central Office 
hearing chaired by the undersigned Veterans Law Judge in 
November 2003.  A transcript of the hearing is associated 
with the claims file.  When the case was most recently before 
the Board in November 2005, it was decided in part and 
remanded in part.


FINDING OF FACT

The veteran has a current low back disability that is 
etiologically related to his military service.


CONCLUSION OF LAW

A low back disability was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) 38 C.F.R. § 3.159 (2006).


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes initially that the veteran received a bad 
conduct discharge in May 1997; although his period of service 
from September 1979 to December 1991 was found to be 
honorable.  This is significant to the Board's decision 
because VA regulations provide that, if the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation benefits are not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a) (2006).  

However, an August 2000 memorandum shows that, upon 
recommendation of the Air Force Board for Correction of 
Military Records, and under the authority of 10 U.S.C § 1552, 
the veteran's discharge was upgraded to general or "under 
honorable conditions."

A discharge under honorable conditions is binding on VA.  
This entitles an individual to full compensation and pension 
benefits unless there is a bar to benefits under 38 U.S.C.A. 
§ 5303, 38 C.F.R. § 3.12.  Moreover, an honorable discharge 
or discharge under honorable conditions issued through a 
board for correction of records established under authority 
of 10 U.S.C. § 1552 is final and conclusive on VA.  The 
action of the board sets aside any prior bar to benefits 
imposed under paragraph 38 C.F.R. § 3.12(c) or (d).

Accordingly, for purposes of this appeal, the Board considers 
the entire period of service from September 1979 to May 1997 
as qualifying service for purposes of VA benefits.

Service medical records show that the veteran was treated on 
several occasions for low back pain.  He was in a motor 
vehicle accident in 1992 and reported the onset of thoracic 
and cervical pain, in addition to low back pain.  A 
lumbosacral sprain was diagnosed in October 1993.  However, 
no chronic disability of the back was diagnosed; and, when 
examined at separation, the veteran's back was noted to be 
clinically normal.  

Despite the normal findings at separation, the veteran filed 
a service connection claim three months after discharge, and 
he was treated soon thereafter for low back complaints.  In a 
December 2004 VA examination report, he was diagnosed with 
chronic lumbosacral strain.  He has also been diagnosed with 
lumbosacral degenerative disc disease and arthritis.  He 
reports that he has experienced similar symptoms since his 
military service.  Thus, it is the veteran's contention that 
he injured his back in service, and that the current low back 
disability is etiologically related to the in-service injury.  

Of record are four medical opinions that address the question 
of whether the veteran's current low back disability is 
related to service.  A VA physician examined the veteran in 
December 2003 at the VA Medical Center in Hampton, Virginia, 
and stated his opinion that the veteran's low back pain was 
more likely than not related to, or at least present during, 
his military service.  However, he also found that the 
condition was not productive of significant current 
disability.  However, subsequent evidence, including the 
report of a May 2004 MRI of the spine confirms current 
diagnoses of degenerative disc disease and arthritic changes 
of the facet joints in the lumbar spine.  

On remand from the Board, the veteran was afforded a VA 
examination in December 2004.  The examining physician 
stated, without elaboration, that, "[a]s it relates to the 
[veteran's] back pain and degenerative condition, it is very 
well likely that this is a result of his military career... 
This is supported by the examination as well as the magnetic 
resonance imaging findings."  In an April 2005 addendum to 
the December 2004 report, a different physician reviewed the 
record and found, "[a]fter review of the evidence, it is 
this examiner's opinion that the low back condition is LESS 
likely than not related to his activity in the military."  
As with the December 2004 opinion, the April 2005 report 
contains no explanation of the opinion or elaboration of the 
examiner's reasoning.  The Board remanded the claim in 
November 2005 in an attempt to reconcile the conflicting 
opinion evidence; and, in a May 2006 report, a third VA 
physician stated essentially that an opinion as to whether 
the veteran's back disability was related to service would 
require resort to "mere speculation."  

In essence, the record contains one opinion linking a current 
low back disability to service, one opinion which links 
current low back symptomatology to service, but which finds 
that there is no significant current disability, one opinion 
finding no link to service, and one inconclusive opinion.  As 
noted above, subsequent evidence confirming a current low 
back disability reduces the probative value of the December 
2003 opinion, at least with respect to the existence of a 
current disability.  The Board therefore concludes that the 
veteran does have a current low back disability.

With respect to nexus, in terms of probative value, the 
inconclusive May 2006 opinion carries virtually none.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
December 2004 opinion supporting the claim and the April 2005 
opinion against the claim are both lacking in terms of 
supporting rationale, and the Board finds little reason to 
favor one over the other.  Therefore, the Board concludes 
that the evidence in support of the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection for a low back disability is in order.


ORDER

Entitlement to service connection for a low back disability 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


